Citation Nr: 1028151	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
stabbing wound scar of muscle group XIX.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran had active service from April 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection and awarded an 
initial 10 percent rating for stabbing wound scar of muscle group 
XIX, effective December 26, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board finds that there is additional evidentiary development that 
needs to be completed prior to further appellate review.  

The Veteran is service-connected for stabbing wound scar of 
muscle group XIX, which has been evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7804 referable to superficial, painful 
scars.  He claims that such service-connected disability has 
neurologic and muscle symptomatology which is not contemplated by 
the current rating.  Therefore, he alleges that a higher initial 
rating is warranted. 

By way of background, service treatment records show that the 
Veteran was brought to the hospital on December 19, 1953, with a 
stab wound to the left flank.  Exploration and suture of the 
laceration was done.  The operation revealed a laceration of the 
lateral abdominal wall on the left side.  The laceration was 
clean and neat and extended down through the external muscle 
fibers.  There was no laceration of the internal oblique muscles.  
The separation exam did not note the stab wound scar.

An April 2004 private medical record shows that one of the 
Veteran's scars was 8 inches in the left lower abdomen laterally.  
The other scar was found to be more of a puncture wound just 
inferior to the left rib cage.  The Veteran complained of 
occasional muscle spasms and discomfort associated with the lower 
left abdominal wound.  

On May 2008 VA examination, the Veteran complained of a knotting 
sensation at the site of his left abdominal scars, particularly 
with any type of driving or sitting.  He stated that walking and 
stretching alleviated the discomfort.  The Veteran also reported 
generalized pain to the site of the scars.  Upon examination, the 
examiner found that the left flank laceration was 7 inches in 
length and 1/2 inches in width without depression or elevation.  
However, with palpation, the scar had a 1/3 inch depression with 
separation of the muscle.  The Veteran complained of some 
tenderness upon palpation.  When the Veteran changed positions 
from prone to sitting there was a knotting sensation or knotting 
observed in the first inch of the medial aspect of the scarring 
itself.  When the Veteran stood up or stretched, it returned to 
normal.  The examiner found that although the Veteran probably 
had some low back arthritis, the range of motion of the Veteran's 
lower back did not appear to have any abnormalities secondary to 
the muscle of the abdomen.  The wound also did not interfere with 
any range of motion of the hips or legs.  The Veteran denied 
problems with stooling or any other abnormal problems.  The scar 
itself was very stable and freely motile.  There was no 
infection, edema, or adhesion noted.  There was a very slight 
keloid formation.  The examiner diagnosed a scar, slicing knife 
stab wound to muscle group 19.  The examiner noted surgical and 
treatment records, which included injury to the external 
abdominal muscle, but found that there was no involvement with 
the internal abdominal muscles.  

A letter from a private physician dated in October 2008 stated 
that the Veteran had persistent discomfort and spasms in the 
region of his left lower abdominal laceration that were probably 
related to persistent scar tissue and nerve injury in the region 
of the laceration.

Given the findings by the May 2008 VA examiner that the muscle 
group involved with the stab wound was the lower left abdominal 
muscle, the Board must determine whether the Veteran is entitled 
to a separate compensable rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5319, which pertains to muscle group XIX.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Currently, 
however, there is no medical opinion of record that specifically 
addresses the severity of the muscle injury.  Additionally, an 
October 2008 private physician has indicated that the Veteran's 
lower left abdominal stab wound may have resulted in nerve 
injury.  There is also no current medical opinion of record that 
addresses whether the Veteran has neurological manifestations of 
his left lower abdominal stab wound, including which nerve is 
affected and the severity of such symptoms.  

Therefore, based on the foregoing, the Board finds that a remand 
is necessary in order to afford the Veteran a contemporaneous VA 
examination so as to determine the current nature and severity of 
all manifestations of his stabbing wound scar of muscle group 
XIX.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of the muscles to determine the 
current nature and severity of his stabbing wound 
scar of muscle group XIX.  The entire claims file 
and a copy of this remand should be made 
available to the examiner for review, and such 
review should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  

The examiner should identify all related muscle 
symptomatology and indicate the severity of any 
impairment of muscle group XIX as slight, 
moderate, moderately severe, or severe.  
      
The examiner should also specifically 
identify all nerves affected by the 
Veteran's stabbing wound scar of muscle 
group XIX.  The examiner should report all 
related neurologic symptomatology and 
indicate the severity of any neurologic 
impairment as mild, moderate, or severe 
incomplete paralysis, or complete 
paralysis.  
      
Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  
      
2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence, to include 
consideration of whether separate ratings 
referable to muscle or nerve impairment is 
warranted.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

